Case 2:16-cv-00535-RWS-RSP Document 179-1 Filed 12/19/18 Page 1 of 3 PageID #: 2658




                              EXHIBIT A
   Case 2:16-cv-00535-RWS-RSP Document 179-1 Filed 12/19/18 Page 2 of 3 PageID #: 2659


Qureshi, Wasif

From:                             Joseph Pia <Joe.Pia@pamhlaw.com>
Sent:                             Tuesday, December 18, 2018 4:25 PM
To:                               Qureshi, Wasif; Robert Aycock; William Chadwick
Subject:                          Fwd: Meet and Confer re Motion to Withdraw as Counsel


                               **RECEIVED FROM EXTERNAL SENDER – USE CAUTION**

Wasif:

We understand that you will not agree to meet and confer with our associate because he is not counsel of record. Please
provide your availability for a meet and confer Thursday or Friday. We intend to have multiple attorneys on the line as
well as a court reporter because of misrepresentations you have made about our conversations in the past.

Joe


PIA ANDERSON
MOSS HOYT
UT: 136 E. South Temple,
19th Floor, SLC 84111
TX: 904 Meadow Ln
Southlake 76051
P. (801) 350-9014 (Asst.)
P. (801) 350-9000 (Main)
F. (801) 350-9010
www.pa-law.com




From: Qureshi, Wasif <wqureshi@jw.com>
Sent: Tuesday, December 18, 2018 3:04 PM
To: William Chadwick <WChadwick@pamhlaw.com>
Cc: Dietrich, Blake <bdietrich@jw.com>; Qureshi, Wasif <wqureshi@jw.com>
Subject: RE: Meet and Confer re Motion to Withdraw as Counsel

Hi Will –

You’re not counsel of record, so I don’t believe a conference between you and me would satisfy the local rule. The local
rules are designed to make sure a meet‐and‐confer is by counsel of record who is knowledgeable about and can so
speak to the facts forming the basis for the sought motion.

Regards,

Wasif Qureshi | Partner




From: William Chadwick <WChadwick@pamhlaw.com>
Sent: Tuesday, December 18, 2018 3:07 PM
To: Qureshi, Wasif <wqureshi@jw.com>
Subject: Meet and Confer re Motion to Withdraw as Counsel
                                                            1
   Case 2:16-cv-00535-RWS-RSP Document 179-1 Filed 12/19/18 Page 3 of 3 PageID #: 2660

                                **RECEIVED FROM EXTERNAL SENDER – USE CAUTION**
Wasif,

I’d like to call to discuss the motion to withdraw as counsel that we’d like to file this afternoon. Please let me know when
we can talk. Thank you.

‐Will Chadwick
PIA ANDERSON
MOSS HOYT
UT: 136 E. South Temple,
19th Floor, SLC 84111
TX: 904 Meadow Ln
Southlake 76051
P: (801) 350-9014 (Asst.)
P: (801) 350-9000 (Main)
F: (801) 350-9010
www.pamhlaw.com




                                                             2
